70 F.3d 637
315 U.S.App.D.C. 76
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CHEMICAL MANUFACTURERS ASSOCIATION, et al., Petitioners,v.ENVIRONMENTAL PROTECTION AGENCY, Respondent.
Nos. 89-1514 to 89-1516.
United States Court of Appeals, District of Columbia Circuit.
Sept. 15, 1995.

Before:  WILLIAMS, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The petitions for review were considered on the record from the Environmental Protection Agency and on the briefs of the parties.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Petitioners challenge regulations of the Environmental Protection Agency that define the term "potential to emit" to exclude controls and limitations on a source's maximum emissions capacity unless those controls are federally enforceable.  We recently decided a similar challenge in National Mining Association v. EPA, 59 F.3d 1351 (D.C.Cir.1995).  Accordingly, it is


3
ORDERED and ADJUDGED that the regulations are vacated and the case is remanded to the Environmental Protection Agency for reconsideration in light of National Mining Association.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1).